DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 21-40 are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 21-17 and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2015/0172658 A1) in view of Ikai et al. (US Publication No. 2015/0326881 A1).

Regarding claim 21,
Kim et al. meets the claim limitations, as follows:
A decoding method, comprising: 
performing a determination as to whether to perform decoding on  blocks using a coding information shared for the at least three blocks; (i.e. If 
performing the decoding on the  blocks using the coding information based on the determination (i.e. The encoding/decoding apparatus can determine a scan type for the residual signals of the current block based on an intra-prediction mode of the current block and parse the coefficients of the current block using the scan type set. Fig. 2 shows the intra-prediction module 240 of a decoder can generate the prediction block by performing spatial prediction using a value of the pixel of an already encoded block neighboring a current block.  ).(Fig. 2 and 14, para [0063], [0196], [0207]-[0211])
Kim et al. does not explicitly disclose the following claim limitations:
perform decoding on at least three blocks using a coding information shared for the at least three blocks;
However, in the same field of endeavor Ikai et al. discloses the claim limitations:
perform decoding on at least three blocks using a coding information shared for the at least three blocks (i.e. Fig. 2 shows The slice header SH includes a coding parameter group referred to by the image decoding device 31 to decide a method of decoding the target slice. Here slice data includes multiple CTUs.);(Fig. 2, para[0126]-[0132])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings 
 
Regarding claim 22, the rejection of claim 21 is incorporated herein.
Kim et al. meets the claim limitations, as follows:
The decoding method of claim 21, wherein the decoding comprises intra predictions for the at least three blocks. (i.e. If the coding mode of the current block has been coded in an intra-prediction mode (i.e., PredMode==MODE_INTRA) at step S1445, the encoding/decoding apparatus can determine a scan type for the residual signals of the current block based on an intra-prediction mode of the current block. Fig. 5 shows a coding unit (CU) of the current block is form of transform units (TUs) having various sizes, which share the same coding mode. )(Fig. 5 and 14, para[008], [0196], [0202]-[0207])
 
Regarding claim 23, the rejection of claim 22 is incorporated herein.
Kim et al. meets the claim limitations, as follows:
The decoding method of claim 22, wherein the shared coding information comprises an intra prediction direction for the intra predictions.(i.e. FIG. 6 shows a total of 36 intra-prediction modes including 33 directional modes and 3 non-directional modes depending on a direction in which reference pixels used to estimate a pixel value of a current block and/or a prediction method.)(Fig. 6, para[0082]-[0085])

Regarding claim 24, the rejection of claim 23 is incorporated herein.
Kim et al. meets the claim limitations, as follows:
The decoding method of claim 23, wherein sizes of the at least three blocks are the same.(i.e. Fig. 5 shows some TUs have the same size.)(Fig. 5)
Also, Ikai et al. discloses that the at least three blocks are the same (i.e. Here The CTB is a block with a fixed size (for example, 64.times.64) included in the slice );(Fig. 2, para[0132])

Regarding claim 25, the rejection of claim 21 is incorporated herein.
Kim et al. meets the claim limitations, as follows:
The decoding method of claim 21, wherein it is determined based on information acquired from a bitstream whether to perform the decoding for the at least three blocks using the shared coding information.(i.e. The intra mode is specified by PredMode=MODE_INTRA in datastream as shown in the coding syntax of Table 5 for the current CU)(Fig. 2 and 14, para[0178]).)
 
Regarding claim 26, the rejection of claim 21 is incorporated herein.
Kim et al. meets the claim limitations, as follows:
The decoding method of claim 21, wherein it is determined based on a block size whether to perform the decoding on the at least three blocks using the shared coding information.(i.e. S1435 shows that the values of both log 2TrafoWidth and log 
 
Regarding claim 27, the rejection of claim 21 is incorporated herein.
Kim et al. meets the claim limitations, as follows:
The decoding method of claim 21, wherein a Multiple Transform Selection (MTS) for a block is performed based on the determination.(i.e. transform_skip_flag determines two Transform selections: implement transform or skip transform.)(Fig. 14,para[0204])
  
Regarding claim 29, the rejection of claim 21 is incorporated herein.
Kim et al. meets the claim limitations, as follows:
The decoding method of claim 21, wherein a filtering for reference samples for the at least three block is performed based on the determination.(i.e. The filter module 260 can apply at least one of a deblocking filter, an SAO, and an ALF to the reconstructed block or the reconstructed picture.  )(para[0064])
 
Regarding claim 30, the rejection of claim 21 is incorporated herein.
Kim et al. meets the claim limitations, as follows:
The decoding method of claim 21, wherein filterings for prediction blocks of the at least three blocks is performed based on the determination. (i.e. The filter module 260 can apply at least one of a deblocking filter, an SAO, and an ALF to the reconstructed block or the reconstructed picture.  )(para[0064])

Regarding claim 31, the rejection of claim 21 is incorporated herein.
Kim et al.  meets the claim limitations, as follows:
The decoding method of claim 21, wherein channels of the at least three blocks are different.(i.e. Fig. 15 and 16 shows luma and chroma signal blocks)(Fig. 15 and 16, para[0229]-[0241])
 
Regarding claim 32, the rejection of claim 21 is incorporated herein.
Kim et al. meets the claim limitations, as follows:
The decoding method of claim 21, wherein the decoding comprises in-loop filterings for the at least three blocks(i.e. The filter module 260 can apply at least one of a deblocking filter, an SAO, and an ALF to the reconstructed block or the reconstructed picture.  )(para[0064])
 
Regarding claim 33, the rejection of claim 21 is incorporated herein.
Kim et al. meets the claim limitations, as follows:
The decoding method of claim 21, wherein the decoding comprises transformations for the at least three blocks.(i.e. inverse transform module 230 performs inverse transform on the current CU)(Fig. 2, para[0062])
 
Regarding claim 34, the rejection of claim 21 is incorporated herein.
Kim et al. meets the claim limitations, as follows:
The decoding method of claim 21, wherein the decoding comprises a Cross Component Liner Model (CCLM) processing for the at least three blocks.(i.e. an LM mode (Intra_FromLuma) in which a chroma signal is derived from a restored luma signal. )(para[0084])
 
Regarding claim 35, the rejection of claim 21 is incorporated herein.
Kim et al.  meets the claim limitations, as follows:
The decoding method of claim 21, wherein information used for a reconstruction of a block of one channel among the at least three blocks is used for a reconstruction for a block of other channel among the at least three blocks.(i.e. mode in which an intra-prediction mode of a luma signal is used as an intra-prediction mode of a chroma signal without change )(para[0232])
 
Regarding claim 36, the rejection of claim 21 is incorporated herein.
Kim et al.  meets the claim limitations, as follows:
The decoding method of claim 21, wherein the decoding comprises a Multiple Transform Selection (MTS) for the at least three blocks. (i.e. transform_skip_flag determines two Transform selections: implement transform or skip transform.)(Fig. 14,para[0204])
 
Regarding claim 37, the rejection of claim 36 is incorporated herein.
Kim et al. meets the claim limitations, as follows:
The decoding method of claim 36, wherein a type of a transformation for the at least three blocks is selected based on the determination. (i.e. transform_skip_flag determines two Transform selections: implement transform or skip transform.)(Fig. 14,para[0204])
 
Regarding claim 38, all claimed limitations are set forth and rejected as per discussion for claim 1, as an encoding method is a reverse process of the decoding method. Also Kim et al. discloses the encoding method in Fig. 1.

2.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2015/0172658 A1) in view of Ikai et al. (US Publication No. 2015/0326881 A1) and further in view of Karczewicz et al. (US Publication No. 2012/0008683 A1).

Regarding claim 28, the rejection of claim 21 is incorporated herein.
Kim et al. does not explicitly disclose the following claim limitations:
The decoding method of claim 21, wherein a transform for a vertical direction and a transform for a horizontal direction for a block is performed based on the determination.
However, in the same field of endeavor Karczewicz et al. discloses the claim limations:
wherein a transform for a vertical direction and a transform for a horizontal direction for a block is performed based on the determination.(i.e. video encoder 20 need not signal the directional transform or scan pattern used for a particular TU, 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Karczewicz with Kim and Ikai to signal horizontal or vertical directional transform to the decoder, the motivation being to inform the decoder the correct directional transform for decoding.


3.	Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2015/0172658 A1) in view of Ikai et al. (US Publication No. 2015/0326881 A1) and further in view of Lim et al. (US Publication No. 2012/0263229 A1).

Regarding claims 39 and 40, all claimed limitations are set forth and rejected as per discussion for claims 1 and 38, Kim et al. and Ikai et al. do not explicitly disclose A non-transitory computer-readable medium storing a bitstream, However, in the same field of endeavor Lim et al. discloses a non-transitory computer-readable media include, alone or in combination with the program instructions, data files, data structures, and the like (para[0186]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Lim with Kim and Ikai to use a non-transitory computer-readable media include, alone or in combination with the program instructions and data files, the motivation being to implement video encoding and decoding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488